Per Curiam.
We think the opinion of the learned justice who decided this case is quite satisfactory. We have examined the cases cited by the appellant, and see nothing in them to change this view. The statute requires both the payment of the stock in full and the making and recording of the certificate. While the recording may be a merely official act of the county clerk, the making and delivering for record are acts imposed on the president and a majority of the trustees. The demurrer admits that in this case they made no certificate. ¡Nor do we think that these sections are repealed by the effect of chapter 363, Laws 1876, and chapter 149, Laws 1874. There is no occasion to add anything more to the opinion of the special term. Judgment affirmed, with costs, with the usual leave to withdraw demurrer, and to answer on payment of costs.